                          Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 1 of 11

                                                                                                                              Ciient ReI~.:
                                                           AFFIllAVIT OF SERVICE:



In the United States District Court far the Western District of~Pennsylvania
                                                                                                Docket Number: 2:20-CV-00966-NR
                                                                                                Piled On: 6/30/2020
Donald 1. Trump for President, Inc.
                                                                  I'laintifl(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Common~vcalth of Pennsylvania, et al.
                                                            Defendant{s).


State of Pennsylvania: County of Montgomery ss: Brian Zavodnick, being duly sworn, deposes and says: that deponent is not a party to
this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/8/?02Q at 3:31 PM., at 55 G Court Strcct, Doylestown, PA 18901
Deponent attempted to serve the within Cit'il Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited lliscovcr-y
On Thomas Freitag, Bucks Cuunty Acting Director of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a u•ue copy of each to Thomas Freitag, Bucks County Acting
llirector of Elections personally, deponent kne~~~ said governmental subdivision so served to be the governmental subdivision described in
legal papers and knc~{~ said individual to be thereof'.

DESCRIPTfON: Deponent further states that the description of the person actually served is as follows:
Gender: Male Racc/Skin: White Age: 3G - 50 Yrs. Weight: 200-2201bs Iicisht: 5' 9" - G' 0" Hair: Brown Other:

Thomas accepted and signed for the documents without an issue.
NOTE: Due to COVID-19 Both he and 1 were ~~~caring a PPI face mask.




      Commonwealth of Pennsylvania - Notery Seaf
         Stacy Dougherty, Notary Public
              Montgomery County
       MycommissionexpiresAugust4, 2023
          Commisslon number 1263946
      Member, Pennsylvania Association of Notaries


Sworn to before me nn 7/9/2020
                                                                     ~         •~        X       I
                    ~      '4    ~.                                   ~h " Y~                     ,                Brian 7_avodnick
No ~av uBLic                                                                                                  PPLS Ref# 20-17283
Commission Expiration             1.~1 `-'1. 'ail; L~                              •~J



                                   ,~                    Process Plus Legal Service l.,I.~C
                                                 ?800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                         Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 2 of 11

                                                                                                                                    Client Refi'.:
                                                          AFFIDAVIT OF SERVICE


In the United States District Court for the Western I:)istrict of Pennsylvania
                                                                                                 Docket Nwnber: 2:20-CV-00966-NR
                                                                                                 Filed On: 6/3 /2020
Donald J. Trump far President, Inc.
                                                                 Plaintiff(s),
vs

Kathy Eioockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, el al.
                                                            Defendant(s).


State of Pennsylvania: County of Montgomery ss: Brian lavodnick, being duly sworn, deposes and says: that deponent is not a party to
this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/6/2020 at 12:42 PM., at 601 Westtown Road, Suite 150, West Chester, PA 19380
Deponent attempted to serve the ~vi~hin Civit Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Sumnnons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Seedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiff's' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Sfindra Burke, Director of Chester Cowity Voter Services

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Sandra E3urke, Director of Chester
County Voter Services personally, deponent knew said governmental subdivision so served to be the governmental subdivision described
in legal papers and knew said individual to be Director thereof.

DESCRIPTION: Deponent further states that the description o1'thc person actually served is as i<allows;
Gender: Female RacelSkin: White Age: _51 - fi5 Yrs. Weight: 180-2001bs f leight: 5' 6" - 5' 9" flair: Dk. l3roFvn Other:

Sandra accepted and signed for the documents ~viti~out an issue.




     Commonwealth of Pennsylvania -Notary Seat
         Stacy Dougherty, Notary Public
               Montgomery Couniy
      My Commission expiresAugust4, 2023
          Commission number 1283946
     Mamber, Pennsylvania AssoclaHon of Notaries
                                                                                                      ~'`                    ~
Sworn to before me on 7/7/2020
                                                                                        X                                     ._.
                                                                    ' - ~                                           ,r'
                                                                    0
                                                                    ~-  '                                   -             Brian Zavodnick
NOTA~LIC                                                            '~=~~                                       f     PPLS Ref# 20-17284
Commission Expiration ~tC' ~ • L~ L~
                                                       Process Plus Legal Service I..LC
                                               2800 "Turnpike Drive, Suite 1, I-Iatboro, PA 19040
                        Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 3 of 11

                                                                                                                                 Client Ref.:
                                                             AFFIDAVIT OF SERVICE


In the United States District Court for the Western District oi' Pennsylvania
                                                                                                       Docket NumUer: 2:20-CV-00966-NR
-----------------------------------------------------------------------------------------------        Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                                      PlaintilT(s),
vs.

Kathy Boockvar, in her capacity as Secretary of dle Commomvealth of Pennsylvania, et al.
                                                           Defendant(s).


State of Pennsylvania: County of Montgomery ss: [3rian Lavodnick, being duly sworn, deposes rind says: that deponent is not a party to
this action, is over 18 years of age and resides in the State of Pennsylvania.

'T'hat on 7/6/2020 at 11:08 AM., at 201 W. Front St, Media, PA 19063
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 llisclosurc Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Mc~tian for Speedy Declaratory Judgment and Expedited lliscovery, Certificate of Service;
(Proposed) Order Granting Plaintiff's' Motion for a Spccdy Declaratory Judgment and Cxpedited lliscovery
On Laureen Hagan, Chief Clerk Del~warc County, Glcctions [3urcau

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Amanda Wallace personally, deponent
knew said governmental subdivision so served to be the govei7~mental subdivision described in legal papers and knew said individual to be
Deputy Chief Clerk /Authorized to accept service thereof'.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 36 - 50 Yrs. Weight: 220 - 240ibs Height: 5' 4" - 9 8" Hair. Bros+'n Other:

Amanda accepted and signed for the documents without an issue. Shc confirmed that she is authorized to accept service.




 Commonwealth of Pennsylvania -Notary Seal
     Stacy Dougherty, Notary Public
          Montgomery County
  My commission expires August 4, 2023
      Commission number 1263946
 Member, PennsylvaniaAssoclatio~ of Notaries
                                                                                                           `~ ,n
S~vom to before me on 7/7/2020                                                                                   j          ~,
                                                                          ~.~,~~                  X_       'a r t .
            a       i         ~                                           .~,,        ~,~                    ~;,~         Brian 7avodnick
NOTARY~'
       P    E3LIC       ~ ~ ~~~            ?                              ~
                                                                          ~~ ~                              ~         PPLS Ref# 20-17297
Commission Expiration             ° ~~    1f~7
                                                       Process Plus Legal Service LLC
                                               2800 Turnpike Drive, Suite 1, I-Iatboro, Pn 19040
                     Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 4 of 11


                                                                                                                         Client Ref.:



In the United States District Court for the VJestem District of Pennsylvania
                                                                                               Docket Number: 2:20-CV-00966-NR
M_____~~______________~____.~-------------------------------------------------                 Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                             Plaindff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defendant(s),

State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mewing, being duly sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/13/1020 at 2:00 PM., at 123 Wyoming Ave, 2nd fl, Scranton, PA 18503
Deponent anempced to serve the within Civii Caver Sbeet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Cee-tificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Marion Medalis, Lackawanna County- Director- Deparhnent of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Marion Medalis, Lackawanna County-
Airector-Department of Elections personally, deponent }mew said governmental subdivision so served to be the governmental
subdivision described in legal papers and knew said individual to be Director thereof.

DESCRiPT10N: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 51 - 6S Yrs. Weight: 180-2001bs Height: S' 4" - S' 8" Hair: Black Other:

Marion accepted and signed for the documents without an issue.




           COMMONWEALTH OF ?~h,~SY:.VANIA
                       Ntty BoskB:, t:,-tzry ~t;b;lc
                          Lackawannz Con: Y
                  My Commfsslon ~~;re~ Oc'.o~:r 3, 2G?.1
                      Cotnmis~ion i~ur.~~~; S~~:ST-~+




Sworn to before me on `i ;c t+~; ; ~.i;~? c::                                              ~    '~            •.
                                                                                                     „~.
s •, ;~                                                                                                    $en~amin Wa     ~erring
1` ' K~ '~`=~'                                                                                                PPLS Ref#'2.~3-17309
NOTARY PUBLIC                                                    ~                                                       •-
Commission E~cpiracion : ~ i ~~ %r. . [                          ❑          •'~
                                                     Process Plus Legal Service LLC
                                             2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                       Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 5 of 11



                                                                                                                          Client Ref.;



In the United States District Court for the Western Disttict of Pennsylvania
                                                                                                Docket Number: 2:20-CV-00966-NR
                                                                                                Filed On: 6/30/2020
Donald J. Tnsmp for President, Inc.
                                                                    Plaintiff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defendant(s).


State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mewing, being duly sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/9/2020 at 4:05 PM., at 20. N. Pennsylvania Ave, Suite 207, Wilkes-Barre, PA 18701
Deponent attempted co serve she within Civic Cover Shect; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed} Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Shelby Watchilla, Luzerne County- Director of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Marian Morris personally, deponent knew
said governmental subdivision so served to be the governmental subdivision described in legal papers and knew said individual to be
Inspector /Authorized to accept service thereof.

DESCR1PT10N: Deponent further states that the description of the person actually served is as follows;
Gender: Female RacelSkin: White Age: 51 - 65 Yrs. Weight: 180-2001bs Height: 5' 0" - 5' 3" Hair: $rows Other:

Marian accepted and signed for the documenu She first contacted Shelby Watchilla and confirmed that she was authorized to accept
service.




CODu1MONWEAI.`fFt ~- i'£~~ISYL.VANIA
            Amy c~k fit, ~:.:arl Puhlic

      k!y Comm'r>•s~n Exp;~:~ ~r.er 3, 2021
           Commis;.ion ~ ,ir.:~ '321779



Sworn to before me on "~,,{ ~~~1~.-
                            `~       ~-
                                '~ ~ ' '
                                                                       ~            ~

NOTARY' PUBLIC                                                          ~~
Commission Facpiration            ~ ; ~ ~ .-.---~
                                                            Process Plus Legal Service LLC
                                                    2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                     Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 6 of 11



                                                                                                                             Client Ref.:




In the United States District Court for the Western District of Pennsylvania
                                                                                               Docket Number: 2:20-CV-00966-NR
                                                                                               Filed On: 6/30/2020
Dona(d J. Tnunp for President, Inc.
                                                               Plaintiff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defendant{s).

State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mewing, being duly sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/138020 at 1:4D PM., at One Quaker Plaza, Fim 105, Stroudsburg, PA 18360
Deponent attempted to serve the within Civil Cover Sheet; Locai Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Sunnmons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment anc3 Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiff's' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Sarah May Silfee, Monroe County- Director of Elections and Voter Reg.

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Mary Dunketberger personally, deponent
lrnew said governmental subdivision so served to be the governmental subdivision described in legal papers and Imew said individual to be
Records Tech /Authorized to accept Service thereof.

DESCRiPT10N: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Stan: R'hite Age: 36 - 50 Yrs. Weight: 100 - 1201bs Height: 5' 4" - 5' 8" Hair: Blonde Other:

Mary accepted and signed for the documents without an issue. She confirmed that she was authorized to accept service




CAMMONWEALTH OF PENNSYLVANIA
            Amy Bosket, Wotary Public
              Lackawanna County
      tAy Commission Ezplres October 3, 2021
           Commission Number 1321779

                                                                                            r~
                                                                                               J
Sworn to before me on        - '`: ~ ~ ~ ~ L                                               ~                       ~        ''

          ~^           ~                                                       ~               ~        Benjamin Wayne            erring ,

NOTAx~ puat,ic~ ` ~Y                                                                                         PFLS Ref# 20-17319'
CommissionExpirarion +~-~'~~,`~'! ~i                               ~~                                                            ~`— /
                                                       Process Plus Legal Service LLC
                                               28Q0 Turnpike Drive, Suite 1, Hatboro, PA 19040
                         Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 7 of 11

                                                                                                                                    Client Ref.:
                                                            AFFIDAVIT OF SERVICE


In the United States District t:ourt for the Western District of C'ennsyl~~ania
                                                                                                  Docket Nu►nber: 2:2Q-CV-0096b-NR
-----------------------------------------------------------------------------------------------   Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                                      Plaintit~(s),
vs.

Kathy Boockvar, in her capacity as Secretary of'the Commomvealth c~F Pennsylvania, et al.
                                                                      Dcfc°ndant(s).
-----------------------------------------------------------------------------------------------
State of Pennsylvania: County of Montgomery ss: Brian I_avodnick, being duly sworn, deposes and says: that deponent is not a party to
this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/6/2020 at 10:02 AM., at One Montgomery Plaza, 425 5rvede St, Suite 602, Norristown, PA 19401
Deponent attempted ro sense the within Civii Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy lleclaratory Judgment and Expedited Discovery
On Lee Soltysiak, Chief Clerk- Montgomery C~unt~~ Board of Islections

GOVERNMEN`T'AL.: A jovcrnmental subdivision by dclive:rin~ thereat a tnie copy of each to M;~tt M~~cekura personally, deponent I:ne~ti~
said governmental subdivision so served to be the governmental subdivision described in Icgal papers and knew said individual ro be Voter
Services Administrator thereof.

DESCRIPTION: Deponent further states that the description ol~the person actually served is as follows:
Gender: Male Race~`Skin: White A~~e: 36 - SO Yrs. Weight: 2b0-2201bs }-IeiehC 5' 9" - G' d"' Hair: [3roivn/Gray Other:

Matt accepted and signed for the documents without an issue. 1 le confirmed that he was authorized to accept service.




      Commonwealth of Pennsylvania -Notary Seal
            Stacy Dougherty, Notary Public
                 Montgomery County
       P,~y commission expiresAugust 4, 2023
             Commission number 1263946
      Member, Pennsylvania Association of Notaries
                                                                                                        ,~~^^~/              ,,.
                                                                                                        r~        I r
Sworn to before me on 7/7/2020

                                                                          rf,~        1                ~.:;<, .              l~rian Lavodnick
NOTARY PUBLIC                                                                                                           PPLS Ref# 20-17320
Commission Expiration ~G; `'{) , ~ C %~                                  ~'
                        .I
                                                         Process Plus Legal Service LI.C.
                                                2800 'I"urnpike Drive, Suite l , I-latboro, PA 19040
                         Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 8 of 11

                                                                                                                                Client Ref'.:
                                                              AFFIDAVIT OF SERVICE


 ]n the United States District Court fc~r the Western District of Pennsylvania
                                                                                                    Docket Number: 2:2U-CV-009CC>-NR
 -----------------------------------------------------------------------------------------------    Filed On: 6/.i0/2020
 Donald J. Trump for President, Inc.
                                                                       PlaintifP(s),
 vs.

 Kathy E~oockvar, in her capacity as Secretary ofthe Commonwealth of Pennsylvania, et al.
                                                            Defendant(s).


 State of Pennsylvania: County o(~Montgamery ss: Brian 7,avodnick, being duly s»~orn, deposes anti says: that deponent is not a parry to
 this action, is over 18 years of age and resides in the State aC Pennsylvania.

 That on 7/8/2020 at ll:~l8AM., at 1~OQJohn F Kcnncdy E31vd (City Hs~U), I2m 142, Philadelphia, PA 1)1(17
 Deponem attempted co serve the within Civil Cover Sheet; Local Rule 7. i Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Igjunctive Relief; Motion for Speedy Declaratory Judgment and expedited Discuvcry; Certificate of Ser~~icc;
 (Proposed) Order Granting Plaintiffs' Motion t<~r a Speedy Declaratory Judgment and Cxpedited Discover~~
 Qn Garrett Dietz, Philadelphia County Supervisor• of Electicans

GOVERNMEN'i"AL: A governmental subdivision by dcliverinc thereat a trot cony of each tc> Garrett Dietz, Philadelphia County
Supervisor of Elections personally, deponent knew said governmental subdivision so served to be the go~~ernmental subdivision described
in legal papers and knee said individual to be thercol:

[aESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Male RacelSkin: White Age: 36 - Sd Yrs. Weight: 2p0-2201bs 1-Icight: Over (' I-lair: F3rown Other:

Garrett accepted and signed Por the documents ~vitho~u an issue.




       Commonwealth of Pennsylvania - Notpry Seal
            Stacy Dougherty, Notary Public
                  Montgomery County
        My commission expiresAugust 4, 2023
            Commission number 1263946
       Rtember, Pennsylvania Association of Notaries

Sworn to before me on 7/9/2020




NO I'ARY ~UBLIC
Commission Expiration ~~ ~, ~L~~..~
                                                          Process Plus Legal Service LI.0
                                                 2800 'I`urnpike Drive, Suite 1. I-Iatboro, I'A 190~(i
                   Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 9 of 11



                                                                                                                        Client Ref.:
                                                             it      f



In the United States District Court for the VJestem District of Pennsylvania
                                                                                               Docket Number: 2:20-CV-00966-NR
--------~~.....--------_____~___________--------------------------------------                 Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                      Plaintiff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defendant(s).

State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mening, being duly sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/10/Z020 at 3:25 PM., at 505 Broad St, Milford, PA 18337
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Cerkificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Cert~cate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Nadeen Manzoni, Pike County- Directror of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a we copy of each to Nadeen Manzony Pike County- Directror
of Elections personally, deponent knew said governmental subdivision so served to be the governmental subdivision described in legal
papers and 4mew said individual to be Director thereof.

DESCRLPTION: Deponent further states that the description of the person actually served is as follows:
Gender. Female RacelSkin: White Age: 51- 65 Yrs. Weight: 140-16016s Height: 5' 4" - S' 8" Hair: Brown Other:

Nadeen accepted and signed for the documents without an issue.




  CO#41t~OMWEALTH OF PENNSYLVANIA
            Ar^y 3osket, Notary Public
               Lackawanna Courrty
       My Commi~slon Expires October 3, 2021
           ~r~missfan Number 132177'9



Sworn to before me on ~ ~.`,r, ii,.G ~%

                                                                          ~                V   ✓      Ben~amin Wayne M/~a
   y `~ . :   ~v ~' °'`"'                                                                                PPLS Ref# 20=17326
NOTARY PUBLIC
Commissiori~Expiration ~ ~: '~~ ~ ~' ~ ~ :                                                                                    ~'
                                                       Process Plus Legal Service LLC
                                               2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                   Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 10 of 11



                                                                                                                        Client Ref.:



In the United States District Court for the Western Disti-ict of Pennsylvania
                                                                                                Docket Number: 2:20-CV-00966-NR
                                                                                                Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                              PlainUff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defendant(s).


State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mening, being duty sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7lIOr1020 at 2:30 PM., ai 925 Court Street, Honesdale, PA 18431
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
TnjuncHve Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certifcate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Cindy Furman, Wayne County- Director of Elections

GOVERMv1ENTA.I,: A governmental subdivision by delivering thereat s true copy of each to Cindy Furman, Wayne County- Director
of Elections personally, deponent }rnew said governmental subdivision so served to be the govemmental subdivision described in legal
papers and l~ew said individual to be Director thereof.

DESCR1PTiON: Deponent further states that the description of the person actually served is as follows:
Gender. Female Race/Skin: White Age: 51- 6S Yrs. Weight: 140-1601bs Height: S' 0" - 5' 3" Hair: Brown Other:

Cindy accepted and signed for the documents without an issue.




      CpMMpNWEALTH OF PENNSYLVANIA
              Artry Bosket, Plotary PubtiC
                  Lackawanna County
         My Commission Expires October 3, 2021
             Canmission Number 1321779

                                                                                               ~~
Sworn to before me on        i : '• ; ; %;: C ::
                                   -- r

i
 j          7
            ,~                                                    O          ~             ~           Be amin VJaYne      ~ g
                                                                  ~❑.                                     PPLS Ref# 2 -1738
                                                                                                                       `Jr
NOTARY PUBLIC
Commission Expiration 1 ; ~ 3l 1~ ~-I
                                                      Process Plus Legal Service LLC
                                              2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                        Case 2:20-cv-00966-NR Document 119 Filed 07/17/20 Page 11 of 11


                                                                                                                            Client Ref.:




In the United States Dishict Court for the Western Distzict of Pennsylvania
                                                                                                   Docket Number: 2:20-CV-009b6-NR
                                                                                                   Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                                       Plaintiffs),
vs.

Kathy Boockvar, in her capacity as Secretary of [he Commonwealth of Pennsylvania, et al.
                                                           Defendants},

State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Mewing, being duly sworn, deposes and says: that deponent is not a
party to this action, is over 18 years of age and resides in the State of Pennsylvania.

Thai on 7/9/2020 at 2:55 PM., ai 1 Courthouse Square, Tunkhanaock, PA 18657
Deponent attempted to sere the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Florence Kellett, Wyoming County- Director of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Thomas S. Henry personally, deponent
knew said governmental subdivision so served to be the governmental subdivision described in legal papers and lmew said individual to be
Commiissioner /Authorized to accept service thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Male Race/Skin: White Age. 51 - 65 Yrs. Weight: 240-2601bs Height: 5' 9" - 6' 0" Hair: Brown Other:

Thomas accepted and signed for the documents without an issue. He confirmed that he was authorized to accept service.




CiQlvlivlVl`I►~G~u.l rl Q~ ~7:4'~i~~~i~..UNtiIA

             ArtryBOskeL Notan~ ^~:o~ic
                Lackawanrz C: ;r :,~
      ~l CORtITFfSS~OfI FJC~`Sf~S uC~~'.:r:r ?~ :X21
            Commission N~•.-`_ ::' S; >.""T'~



Sworn to before me on                 ;..~ .    __                                              ,' ~ 'l               ~~,,_.               _

 ~'                 i                  ,^--                                           ~             :'~   Benjamin Wayn/          rring
 ~~ ~ ~'~, '; ''~~' ~'':~ `_' ~                                                                               {~PLS Ref#i~2Q-17340
NOTARY PUBLIC                                                              ~O                                           :~
Commission Expirarion ! ~ ', ' ~.
                                                              Process Plus Legal Service LLC
                                                       2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
